Citation Nr: 1539680	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected left femur fracture with shortening. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left femur fracture with shortening. 


REPRESENTATION

Appellant represented by:	Ashely Brooke-Thomas, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1975 to April 1983. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Jackson, Mississippi (RO), which denied the benefits sought on appeal. 

In May 2015, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A copy of the hearing transcript has been associated with the claims folder.  

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.




FINDINGS OF FACT

1.  A current diagnosed left knee disorder is not established by the evidence of record.
 
2.  The Veteran's left femur fracture with shortening is manifested by no more than leg length discrepancy of 2.5 cm (just under one inch) and an antalgic gait with mild left limp and occasional knee pain, and without evidence of ankylosis, flail joint of the hip, malunion of the femur with moderate knee or hip disability, or a showing of more than a noncompensable limitation of motion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder, to include as due to left femur fracture with shortening have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).
 
2.  The criteria for entitlement to an evaluation in excess of 10 percent for left femur fracture with shortening are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255; 5275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to notify was satisfied through an August 2010 letter to the Veteran.  In that letter, VA fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the RO has obtained and associated with the claims file the Veteran's service records, his VA treatment records and all relevant private treatment records identified by the Veteran, and any outstanding updates to those records would not be relevant to the resolution of this case.  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action under the duty to assist is necessary.  See generally 38 C.F.R. § 3.159(c).

In addition, the Veteran was afforded with VA examinations in September 2010 and December 2013.  The examination reports show that the VA examiners recorded the Veteran's reported medical history as well as findings from clinical evaluation.  The VA examiners provided medical conclusions on the functional impact of the Veteran's left femur disability.  

The Board has considered the Veteran's assertion that the September 2010 VA examination report is inadequate because the VA examiner did not review the claims folder in conjunction with the VA examination report.  See statement attached to substantive appeal, VA Form-9.  Notably, the Veteran has not raised any disagreement with the clinical findings pertaining to both his left knee and left femur recorded in that examination report, other than to note that the VA examiner failed to address whether the Veteran's complaints of left knee pain constituted a current disability.  As such, the Board finds that it can use the clinical findings in that examination as they pertain to the Veteran's left femur disability.  The Board finds that it may still use the clinical findings in the September 2010 VA examination to adjudicate the Veteran's left femur disability claim.  In addition, the Board has no reason doubt the adequacy of the December 2013 VA examination report for VA adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the report of the 2013 VA examination is based upon review of the claims file and the Veteran's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection 

The Veteran seeks entitlement to service connection for a left knee disorder, to include as secondary to his service-connected left femur fracture with leg shortening. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for a left knee disorder.  He asserts that he experiences pain in his left knee as result of his disability due to left femur fracture.  He further contends that he has experienced left knee problems since the service-related incident when he fractured his left femur. 

A review of the service treatment records shows that the Veteran sustained a mid-shaft fracture to his left femur in July 1981.  Deformity to the left thigh was noted as well as limitation of motion due to swelling.  There was no mention of any left knee problems or involvement at that time.  The Veteran underwent surgery on the left femur.  An August 1981 treatment note shows the Veteran presented with complaints of left knee pain.  It was noted that the Veteran had a recent history of mid-shaft left femur fracture and it was advised the Veteran perform quadriceps strengthening exercises.  Subsequent service treatment records do not show any further complaints of knee problems.  His March 1983 examination prior to separation shows that his lower extremities were evaluated as normal.  At the time of his separation, it was noted that the Veteran had "no disability that exercise will not correct." 

Post-service private and VA treatment records have been reviewed; however, there is no diagnosis of a left knee disorder.

The Veteran was afforded a VA examination in September 2010.  The examination report shows that the Veteran complained of weakness and mild pain in his left knee, as well as some buckling twice a month in his left knee since he fractured his left femur in service.  On clinical examination, the VA examiner observed that the Veteran had an antalgic gait with mild left limp due to shortening of his left leg. Physical examination revealed no evidence of pain or tenderness on palpation to the left knee.  He had full range of flexion and full range of extension in the left without evidence of painful motion. There was no evidence of limitation of motion on repetition or due to pain.  The Veteran had full muscle strength in his left knee.  X-ray film of the left knee showed finding of small osteophytes but it was concluded that there was no radiographic evidence of acute abnormality in the left knee. 

Since the claims folder was unavailable for review in September 2010, the Veteran was afforded another VA examination in December 2013.  In that examination report, the VA examiner recorded that the Veteran complaints of mild left knee pain or soreness a couple times a month as well as complained of occasional weakness without overt buckling.  The Veteran denied any symptoms of locking or swelling in the left knee.  Clinical evaluation revealed that the Veteran had full range of flexion and full range of extension in the left knee without pain. There was no evidence of pain or tenderness on palpation.  The Veteran had full muscle strength in his left knee.  X-ray film reflected normal left knee, without any radiographic evidence of arthritis.  The VA examiner did observe that the Veteran had functional impairment due to antalgic gait with mild left limp.  However, the VA examiner concluded that there was no objective finding to support a left knee condition based on the findings of normal clinical evaluation and normal x-ray film of the left knee. 

The Board notes that the Veteran has asserted he suffers from a left knee disorder. Subjective complaints alone, however, are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain as well as occasional sensation of weakness and buckling.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he had a diagnosis of a left knee disorder.  While service treatment records do indicate that the Veteran's left knee pain complaints were attributed to muscle atrophy from the left femur fracture, his left knee and thigh were evaluated with normal muscle strength without evidence of muscle atrophy in both 2010 and 2013 VA examinations.  The Board finds that the most probative evidence consists of the post-service treatment and VA examinations that reflect normal clinical evaluation and normal x-ray film of the left knee.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no current diagnosed left knee disorder.

The Board has also consider the clinical findings of antalgic gait with mild left limp; however, that clinical finding has been attributed to the Veteran's service-connected left femur facture with shortening.  Thus, to award additional compensation based on the same symptoms contemplated in that previously assigned evaluation would constitute impermissible pyramiding.  38 C.F.R. § 4.14; 38 C.F.R. § 4.25. 

There has been no diagnosis of a left knee disorder during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. § 1110; see also Shedden, supra, and Brammer, supra.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his left knee at any time during the course of the appeal. 

Thus, the evidence does not demonstrate that the Veteran has a current left knee disability at any time during the course of the appeal.  In the absence of any diagnosed left knee disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.

Increased Rating 

The Veteran seeks an evaluation in excess of 10 percent for his left femur fracture residuals with leg shortening.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran sustained a mid-shaft left femur facture in service.  As a result of his injury, the Veteran was granted service connection for residuals of a fracture of the left femur in an August 1983 rating decision, at which time a 10 percent rating was assigned, effective from May 1983.  In August 2010, the Veteran submitted a claim for entitlement to a rating higher than 10 percent.

The Veteran's disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5275.  A rating of 10 percent is warranted for shortening of 11/4 to 2 inches.  38 C.F.R. § 4.71a, Diagnostic Code 5275.  A rating of 20 percent is warranted for shortening of 2 to 21/2 inches; a rating of 30 percent for 21/2 to 3 inches; a rating of 40 percent for 3 to 31/2 inches; a rating of 50 percent for 31/2 to 4 inches; and a rating of 60 percent for over 4 inches.  Id.  A Note following Diagnostic Code 5275 provides that this diagnostic code should not be combined with other ratings for fracture or faulty union in the same extremity.  Id.  

Other potentially applicable Diagnostic Codes include 5251-5255.  A 10 percent evaluation is assigned for extension of the thigh is limited to 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251.  A 10 percent evaluation requires flexion of the thigh limited to 45 degrees; a 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees; and a 40 percent evaluation requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Pursuant to Diagnostic Code 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or rotation and inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Diagnostic Code 5254 provides for an 80 percent evaluation is warranted for a flail hip joint under.   38 C.F.R. § 4.71a, Diagnostic Code 5254.  

Under Diagnostic Code 5255, a rating of 10 percent is warranted when there is malunion of the femur with slight knee or hip disability; a 20 percent rating is warranted when there is malunion of the femur with moderate knee or hip disability; and a 30 percent is warranted when there is malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255. 

The words "slight', "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

This diagnostic code also provides a rating of 60 percent is warranted when there is fracture of the surgical neck of the femur with false joint, or when there is impairment of the femur with nonunion, without loose motion and weight bearing is preserved with aid of a brace.  A rating of 80 percent is warranted when there is fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255. 

The Veteran was afforded a VA examination in September 2010.  The examination report shows that the Veteran complained of some mild pain in the area of the left femur, midshaft.  He described the pain as a level 2-3 out of 10.  He denied any symptoms of swelling, stiffness, weakness, redness, instability, locking, abnormal motion, or functional impairment association with the left femur itself.  He has no significant flare-ups of bone disease.  He reported that the left femur pain is aggravated by physical activity and relieved by rest. The Veteran denied any problems with respect to his left hip, and he only complained of left knee problems associated with his left femur disability.  

On clinical evaluation, the VA examiner observed that the Veteran had an antalgic gait with a mild left limp.  He did not use a cane or crutch for assistance.  The Veteran's left leg measured 2.5 centimeters (cm) shorter than his right leg.  There was a well-healed surgical scar on the left anterior thigh that measured 15 cm by 3 cm, and it was not painful to palpation, involved tissue loss, or caused loss of function or motion in the left thigh.  

On range of motion testing, the Veteran's left hip flexion was zero to 120 degrees, left hip abduction was zero to 40 degrees, left adduction was zero to 25 degrees, left hip external rotation was zero to 55 degrees, and left internal rotation was zero to 40 degrees.  The VA examiner felt that the Veteran's left hip range of motion was consistent with his body habitus.  There was no evidence of painful motion or additional limitation of motion due to repetitive use.  There was no swelling, redness, instability, or tenderness on palpation of the left hip or left thigh.  No muscle atrophy was observed in the left thigh.  Muscle strength was evaluated as normal.  There was no evidence of neurologic abnormality.  X-ray film revealed findings of old healed fracture in the diaphysis of the left femur, with a foreign body resembling a wire anterior within the soft tissues of the mid- thigh.  He was assessed with status post left femur facture with rod placement and removal that resulted in mild functional limitations

The Veteran was afforded another VA examination in December 2013.  The Veteran complained of pain in the mid-shaft of the left femur that occurred about two to three times a month with activities.  He denied any left hip problems.  He reported that he worked as a housekeeper in a casino.  On clinical evaluation, the VA examiner observed that the Veteran had an antalgic gait with mild left limp.  His left leg was 2 cm shorter than his right leg.  The Veteran has a residual surgical scar that measured less than six square inches, was not painful, and was stable in nature.  Range of motion testing revealed that the Veteran had left hip flexion greater than 125 degrees, without pain, and left hip extension greater than 5 degrees without pain.  He did not have loss of abduction and he was able to cross his leg.  There was no evidence of painful motion or additional limitation of motion due to repetition of the left hip.  The Veteran had full muscle strength in his left hip and there was no evidence of muscle atrophy or instability in the left hip.  X-ray film revealed findings of old heal fracture with orthopedic cerclage wire.  The examiner noted that the Veteran did not have malunion or nonunion of the femur, flail hip joint or a total hip joint replacement.  

After consideration of all the evidence of record, there is no evidence that the Veteran's fracture of the left femur warrants an evaluation in excess of 10 percent under any of the applicable diagnostic code criteria.  The Veteran's disability due to residuals of left femur fracture has been manifested by no more than leg length discrepancy of 2.5 cm (just under one inch) and an antalgic gait with mild left limp and occasional knee pain.  The Veteran has been assigned a 10 percent evaluation under Diagnostic Code 5275 for leg length discrepancy that more closely approximates shortening of 11/4 to 2 inches.  The record shows that the Veteran's left leg length discrepancy is well under 2 inches, and a higher evaluation is not warrant based on leg length shortening.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275.  

The Board notes that the Note following Diagnostic Code 5275 prohibits the assignment of separate evaluations based on disability for fracture or faulty union in the same extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275, Note; see also 38 C.F.R. § 4.14.  That being stated, the Board will consider whether the Veteran's disability supports a higher evaluation under another diagnostic code. 

The Board has considered the Veteran's assertion it would be more appropriate to evaluate his disability under Diagnostic Code 5255.  However, the evidence of record does not demonstrate that the Veteran's disability due to residuals of left femur fracture would support a higher evaluation under Diagnostic Code 5255 for femur impairment due to malunion or notion.  In this regard, there is no nonunion or malunion in the shaft of the left femur.  Rather, the radiographic evidence shows that the Veteran has a well-healed old fracture of the left femur.  An evaluation in excess of 10 percent under Diagnostic Code 5255 is not warranted for femur impairment due to malunion or nonunion.  See 38 C.F.R. § 4.71a.   

Moreover, the Veteran's disability due to residuals of left femur fracture have been characterized as no more than mild left limp or mild functional impairment, which is not so severe as support a higher evaluation based on "moderate knee or hip" due to malunion.  See September 2010 and December 2013 VA examination reports.  The evidence does not indicate that the Veteran suffers from moderate knee or hip disability due to left femur fracture.  While the evidence reflects the Veteran's complains of left knee pain, he had full range of motion without pain on clinical evaluation in both 2010 and 2013.  Notably, the 2010 VA examiner found that the Veteran's slightly decreased left hip range of motion resulted from his natural body hiatus and was not due to his disability.  The Veteran has denied any current impairment in his left hip.  In addition, the December 2013 VA examiner noted that the Veteran's hip or thigh condition would not affect the Veteran's ability to work and his left hip was normal.  The Veteran also did not require an assistance device as a normal mode of locomotion.

The Veteran avers that pain and weakness in his left knee is disabling, and he should be assigned a higher evaluation than 10 percent for his disability.  The Veteran is competent to state what he experiences through his senses, to include the occurrence and frequency of pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  While his complaints of pain are credible and otherwise substantiated by the record, his contention that an increased rating is warranted is not corroborated by the evidence on file.  Rather, a preponderance of the evidence is against the assignment of a schedular evaluation in excess of 10 percent under Diagnostic Code 5255. 

The Board has also considered whether a higher disability evaluation is warranted under Diagnostic Code 5255 on the basis of functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 205 -07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's complaints and slight limits in range of motion are contemplated by the 10 percent rating assigned currently assigned.  Furthermore, during the December 2013 VA examination, there was no objective evidence of painful motion and the Veteran's range of motion was not reduced due to weakness or fatigability after repetitive testing.  As such, the preponderance of the evidence does not support the grant of a disability rating higher than 10 percent based upon functional loss due to pain, weakness, and fatigue.

In addition, the Veteran's residuals of left femur fracture have not resulted in a left hip disability so as to warrant a separate compensable evaluation based on limitation of motion.  See 38 C.F.R. § 4.71a, 5250-5254.  Ankylosis is not demonstrated, nor is there any indication of limitation of extension, flexion, abduction or rotation, or flail joints as would warrant a separate compensable evaluation under Diagnostic Codes 5250-5254.  See 38 C.F.R. § 4.71a.  As discussed above, the record does not demonstrate that the Veteran has a current left knee disability manifested by his complaints of pain and weakness to support the assignment of a separate compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5260 and 5261. 

While there is evidence of surgical scar associated with the left femur disability, it does not support the assignment of a separate compensable evaluation.  The scar was evaluated as nonpainful, stable, and covers an area of less than 39 square centimeters.  See 38 C.F.R. § 4.118.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

In summary, the Board finds that the currently assigned 10 percent rating is appropriate and the preponderance of the evidence is against a finding that an evaluation in excess of 10percent is warranted. 

Other Considerations 

The Board has also considered whether the Veteran's left femur disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular rating if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

 Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include leg shortening, loss of motion, and antalgic limp.  The rating schedule contemplates these symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255; 5275.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

While the Veteran has reported he has missed work on occasion as a result of his left femur disability, the evidence does not show marked interference with employment or frequent hospitalization as a result of his disability that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disability that are outside the rating criteria, referral for extra-schedular rating is not warranted.

The Board notes that, under Johnson v. McDonald, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Here, as the Veteran has reported being employed as a housekeeper and janitor during the period of appeal, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left knee disorder, to include as due to left femur fracture with shortening, is denied. 

Entitlement to an evaluation in excess of 10 percent for left femur fracture with shortening is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


